EXHIBIT 31.1 CHIEF EXECUTIVE OFFICER CERTIFICATION I, Jonathan D. Rich, Chairman and Chief Executive Officer of Berry Plastics Group, Inc., certify that: 1.I have reviewed this annual report on Form 10-K/A of Berry Plastics Group, Inc; 2.Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date:January 25, 2013 /s/ Jonathan D. Rich Jonathan D. Rich Chairman and Chief Executive Officer
